                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING

WESLEY DALE VINCENT,                                )
                                                    )
        Plaintiff,                                  )      CA No 16-CV-270J
v.                                                  )
                                                    )
AVA NELSON                                          )
                                                    )
        Defendant.                                  )


                                    VERDICT FORM


       We, the jury, in accordance with the Court’s instructions, present the following

answers to the following questions submitted by the Court based upon a preponderance of

the evidence:

1. Did Defendant Nelson act with willful and wanton misconduct?

        Yes_______ No_______

        If you answered “Yes” to question number 1, go to question number 2. If you

answered “No” to question number 1, sign the verdict form and return it to the Court.

2. Did Defendant Nelson’s willful and wanton misconduct cause injuries to the

     Plaintiff Dale Vincent?

        Yes_______ No_______

        If you answered “Yes” to question number 2, go to question number 3. If you

answered “No” to question number 2, sign the verdict form and return it to the Court.

3. What sum of money will fully and fairly compensate Dale Vincent for injuries and

     damages he sustained as a result of Ava Nelson’s willful and wanton misconduct?

                                             $______________________________

        DATED: This ____day of January, 2020.

                                                           _______________________
                                                           Jury Foreperson
